Citation Nr: 1010835	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk 

INTRODUCTION

The Veteran had active duty for training from February 1980 
to May 1980.  She had additional service in the Reserve that 
needs to be verified, as will be set out below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appeal was 
forwarded to the Board from the Buffalo, New York RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that additional 
development is necessary prior to appellate review.

The Veteran initially filed her claim for service connection 
for a military sexual trauma, included records documenting 
various psychiatric disorders.  The records included a 
diagnosis of major depressive disorder that the examiner 
related to the Veteran's military service.  However, the RO 
only adjudicated a claim for PTSD and not for any other 
acquired psychiatric disorder.  The Veteran contends, and the 
Board agrees that the case should be remanded to determine if 
the etiology of the major depressive disorder or any other 
acquired psychiatric disorder is related to her service.  All 
psychiatric disorders must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Veteran stated that she was hospitalized 
for a suicide attempt at 18.  There is no indication that any 
attempt was made to obtain the Veteran's treatment records 
for this incident.  Also the Veteran's representative 
referred to a May 2008 VA hospitalization, yet these records 
are not associated with the claims file.  

The RO should obtain and associate with the claims file all 
outstanding VA records and any private treatment records 
regarding the Veteran's psychiatric conditions.  

In addition, to ensure that all due process requirements are 
met, and that the record is complete, the AMC/RO should give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO should 
ensure that it informs the Veteran of the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(particularly, as regards assignment of disability ratings 
and effective dates).  

Moreover, the evidence on file reveals that after the period 
of active duty for training reported above, the appellant 
remained in the Reserve.  According to performance reports 
she was on duty at various times thereafter.  When wounded 
when an exploding round went off the line of duty report 
indicates she was on active duty.  No active duty has been 
confirmed.  These records fail to reveal a history of a 
broken leg in service, but do contain a history of a broken 
ankle in 1979.  Finally, post service medical records seem to 
start in 2002.  It should be determined whether there was 
earlier treatment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake to verify 
all periods of active duty, active duty 
for training and inactive duty for 
training.  All attempts made to verify 
duty should be set out in the claims 
folder.

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have her provide information referable to 
all psychiatric treatment before and after 
service, to include the reported suicide 
attempt at age 18 and any treatment after 
service prior to 2002.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should also 
be informed that she can submit additional 
evidence to support his claim.  VA records 
should be obtained.  If records are not 
located, the claims folder should document 
the efforts made to obtain the records and 
she and her representative should be 
informed pursuant to the applicable 
provisions.

3.  The Veteran should then be afforded a 
VA psychiatric examination by an examiner 
that has not previously seen her, to 
include a contract examiner if indicated, 
to determine whether any of the Veteran's 
psychiatric disorders is related to her 
military service.  All testing or studies 
deemed necessary should be performed.  The 
claims file should be made available for 
the examiner's review in connection with 
the evaluation.  The examiner should 
provide an opinion as to whether any 
current psychiatric diagnosis is at least 
as likely as not (at least 50% 
probability) related to service.  All 
opinions and conclusions expressed by the 
examiner should be supported by a complete 
rationale in the report.  If PTSD is 
diagnosed, the stressful event(s) upon 
which the diagnosis is based should be 
explained.

4.  Thereafter, the RO/AMC should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

